736 So.2d 1221 (1999)
Frederick LYNCH, Petitioner,
v.
STATE of Florida, Respondent.
No. 99-1121.
District Court of Appeal of Florida, Fifth District.
June 4, 1999.
Jerome Hennigan, Orlando, for Petitioner.
Robert A. Butterworth, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Respondent.
COBB, J.
Lynch has filed a petition for writ of mandamus to review a decision of the county court refusing to accept his signed, written waiver of attendance for a pretrial conference. The county court's ruling followed service upon Lynch of a notice of pretrial conference issued by the clerk of the Seminole County court. This notice set the pretrial conference for April 28, 1999 and states: "YOUR APPEARANCE IS MANDATORY." At the commencement of the pretrial conference, Lynch's counsel presented the court with a written waiver of appearance executed by Lynch. The court refused to accept the waiver and requested that counsel return the following morning with Lynch.
The mandatory appearance language of the notice of pretrial conference and the trial court's refusal to accept Lynch's written waiver are in direct contravention of our rules of criminal procedure. Florida Rule of Criminal Procedure 3.180 provides in relevant part:
PRESENCE OF DEFENDANT
(a) Presence of Defendant. In all prosecutions for crime the defendant shall be present:

*1222 * * *
(3) at any pretrial conference, unless waived by the defendant in writing;
Florida Rule of Criminal Procedure 3.220(p) likewise provides in relevant part:
(p) Pretrial Conference.
(1) The trial court may hold 1 or more pretrial conferences, with trial counsel present, to consider such matters as will promote a fair and expeditious trial. The defendant shall be present unless the defendant waives this in writing.
The county court must follow the clear dictates of these rules and accept the written waiver of appearance proffered on behalf of Lynch by his counsel. We accordingly grant the petition for writ of mandamus directing the County Court of Seminole County to accept the petitioner's written waiver in accordance with the applicable rules of criminal procedure.
PETITION GRANTED; WRIT OF MANDAMUS ISSUED.
THOMPSON and ANTOON, JJ., concur.